Case 4:19-cv-00793-RAS-KPJ Document 69 Filed 09/01/21 Page 1 of 2 PageID #: 705




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


 ANSON CHI, #44588-177                             §
                                                   §
 VS.                                               §           CIVIL ACTION NO. 4:19cv793
                                                   §     CRIMINAL ACTION NO. 4:15cr155(14)
 UNITED STATES OF AMERICA                          §

                           MEMORANDUM OPINION AND ORDER

        Pending before the court is Movant’s “Motion to Recuse United States District Judge Richard

 A. Schell” (Dkt. #8). Having considered the motion, the court is of the opinion that the motion

 should be denied.

        Title 28 U.S.C. § 144 provides as follows:

        Whenever a party to any proceeding in a district court makes and files a timely and
        sufficient affidavit that the judge before whom the matter is pending has a personal
        bias or prejudice either against him or in favor of any adverse party, such judge shall
        proceed no further therein, but another judge shall be assigned to hear such
        proceeding.

        The affidavit shall state the facts and the reasons for the belief that bias or prejudice
        exists, and shall be filed not less than ten days before the beginning of the term at
        which the proceeding is to be heard, or good cause shall be shown for failure to file
        it within such time. A party may file only one such affidavit in any case. It shall be
        accompanied by a certificate of counsel of record stating that it is made in good faith.

 Further, 28 U.S.C. § 455 provides that “[a]ny justice, judge, or magistrate judge of the United States

 shall disqualify himself in any proceeding in which his impartiality might reasonably be questioned.”

        The Fifth Circuit has held that a legally sufficient affidavit of personal bias and prejudice on

 the part of a judge must meet three requirements: it must (1) state material facts with particularity;

 (2) state facts that, if true, would convince a reasonable person that a bias exists; and (3) show that

 the bias is personal rather than judicial in nature. Henderson v. Dep’t of Public Safety and Corr.,

 901 F.2d 1288, 1296 (5th Cir. 1990). Furthermore, it is well-established that mere disagreement with
Case 4:19-cv-00793-RAS-KPJ Document 69 Filed 09/01/21 Page 2 of 2 PageID #: 706




 a court’s rulings is typically insufficient to establish bias or prejudice that would justify removal.

 See Liteky v. United States, 114 S. Ct. 1147, 1157 (1994), citing United States v. Grinnell Corp.,

 384 U.S. 563, 583 (1966). Affidavits based on mere conclusions, opinions, or rumors rather than

 personal knowledge are legally insufficient to establish recusal. Henderson, 901 F.2d at 1296.

         Movant’s allegations do not rise to the level of an extrajudicial, personal bias against Movant.

 Movant has not offered evidence that would lead a reasonable person to conclude that the

 undersigned was biased against Movant, nor is there any evidence pointing to a personal, non-

 judicial bias. While Movant argues that the undersigned’s rulings in his criminal case were

 erroneous, Movant has failed to establish that said rulings resulted from this court’s bias or prejudice.

 Movant fails to show any valid basis for the removal of the undersigned from this action.

         It is accordingly ORDERED that Movant’s “Motion to Recuse United States District Judge

 Richard A. Schell” (Dkt. #8) is DENIED.

         IT IS SO ORDERED.


             .    SIGNED this the 1st day of September, 2021.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE
